Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lonnie Mack Oglesbee appeals the district court’s order denying his motion for free copies and indigent stamps. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Oglesbee v. O’Brien, No. 7:10-cv-00322-JLK (WD.Va. Oct. 24, 2011). We deny Ogles-bee’s motions submitting evidence and petitioning for help. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.